IN THE
TENTH COURT OF APPEALS










 

Nos. 10-11-00148-CV, 10-11-00149-CV,
10-11-00150-CV,
10-11-151-CV, 10-11-00152-CV,
10-11-00153-CV and
10-11-00154-CV
 
Judith Hoce Holmes,
                                                                                    Appellant
 v.
 
Shirley Al jaafreh,
                                                                                    Appellee
 
 
 

From the County Court
at Law
Walker County, Texas
Trial Court Nos. 10499CV,
10500CV, 10501CV, 10517CV,
10518CV, 10519CV and
10520CV
 

ORDER

 
            In an order dated May 25,
2011, the Court found that these appeals are appropriate for mediation and ordered
the parties to confer and attempt to agree upon a mediator.  Appellant has
notified the Court that the parties were unable to agree upon a mediator.  Accordingly,
the Court will assign a mediator.
            The Court assigns as
mediator Terrance D. Dill, Jr., whose contact information is:
            West,
Webb, Allbritton & Gentry, P.C.
            1515
Emerald Plaza
            College
Station, TX 77845-1515
            (979)
694-7000
 
            The Clerk of the Court is
directed to provide the mediator with a copy of this order and a copy of the
Court’s order dated May 25, 2011.
            Mediation must occur within sixty
days after the date of this order.  No less than seven calendar days before the
first scheduled mediation session, each party must provide the mediator and all
other parties with an information sheet setting forth the party’s positions about
the issues that need to be resolved.  At or before the first session, all
parties must produce all information necessary for the mediator to understand
the issues presented.  The mediator may require any party to supplement the
information required by this Order.
            Named parties must be
present during the entire mediation process.
            Immediately after mediation,
the mediator must advise this Court, in writing, only that the cases did or did
not settle and the amount of the mediator’s fee paid by each party.  The
mediator’s fee will be taxed as costs.  Unless the mediator agrees to mediate
without fee, the mediator must negotiate a reasonable fee with the parties, and
the parties must each pay the agreed-upon fee directly to the mediator.  The
Court notes that Appellant is proceeding as an indigent in these appeals.
            Failure or refusal to attend
the mediation as scheduled may result in the imposition of sanctions, as
permitted by law.  See Tex. R.
App. P. 42.3(b), (c).


 
PER
CURIAM
Before
Chief Justice Gray,
        Justice
Davis, and
        Justice
Scoggins
Order
issued and filed July 13, 2011
Do
not publish